Exhibit 10.1

AMENDMENT TO DEED OF LEASE

THIS AMENDMENT TO DEED OF LEASE (“Addendum to Lease”), dated February 22, 2010,
is by and between Trex Company, Inc., successor by merger to Trex Company, LLC,
hereinafter referred to as “Tenant”, and TC.V.LLC, successor to Space, LLC,
hereinafter referred to as “Landlord”.

WHEREAS, Tenant and Landlord entered into a Deed of Lease dated June 15, 2000,
(the “Lease”) for office space (the second and third floor) located within a
building commonly known as The Trex Center, 160 Exeter Drive, Winchester,
Virginia (the “Building”); and

WHEREAS, pursuant to an Addendum to Deed of Lease dated as of June 30, 2006 (the
“Addendum”), Landlord agreed to lease, and Tenant agreed to rent, additional
space on the first floor of the Building; and

WHEREAS, Landlord and Tenant now desire to terminate the Addendum, to extend the
term of the Lease, and to amend certain provisions of the Lease, all in
accordance with the terms of this Amendment;

NOW, THEREFORE, the parties hereby agree as follows:

 

1. Termination of Addendum to Deed of Lease. The Addendum is hereby terminated
as of March 31, 2010.

 

2. Amendment of Lease. Effective April 1, 2010, the Lease is hereby amended in
the following respects:

 

  (a) The term of the Lease shall end on March 31, 2020, plus any exercised
renewal terms.

 

  (b) Effective April 1, 2010, the Premises shall be reduced by 3,253 square
feet (the “Excluded Portion”), representing a portion of the second floor, as
indicated on the attached floorplan. In addition to the 3,253 square feet, the
Premises shall be reduced by an additional 158 square feet, representing a
pro-rata portion of the common area of the second floor (bathrooms, elevator
corridor, hallways, etc.). The total reduction shall be 3,411 square feet (3,253
plus 158), so effective April 1, 2010, the Premises shall equal 32,517 square
feet (35,928 as currently set forth in the Lease minus 3,411.)

 

  (c)

Landlord shall be responsible for all cost and expense associated with the
architectural, engineering and construction necessary to separate the Excluded
Portion from the remainder of the Premises in a manner consistent with the
design and quality of the Building. Tenant agrees to vacate the Excluded
Premises within seven (7) days after the



--------------------------------------------------------------------------------

  Landlord requests that they do so, and Landlord agrees to complete all
construction as soon as practicable thereafter, provided that the Premises shall
be reduced by the Excluded Portion on April 1, 2010 regardless of whether
construction is completed or not.

 

  (d)

Effective on April 1, 2010, the Fixed Rent shall be $23.50 for each rentable
square foot of the Premises, with $16.50 being allocated to base rent and $7.00
allocated to operating costs. Effective on April 1, 2015, the base rent shall
increase annually by an amount equal to two and one half percent (2 1/2 %) of
the previous year’s base rent (with each increase being effective on April 1).
The estimated operating cost portion of the Fixed Rent shall not escalate.

 

  (e)

For the purposes of the operating costs reconciliation described in Section 1.6
and 7.3, the estimated operating costs shall be $7.00 per rentable square foot.
The Landlord will perform an operating costs reconciliation each January 1st. In
the event actual operating costs per annum are less than the estimated operating
costs, Landlord shall pay Tenant 100% of such difference, and in the event
actual operating costs per annum are greater than the estimated operating costs,
Tenant shall pay Landlord 100% of such difference. For the 2010 Calendar Year,
the provisions currently in the Lease (prior to the amendments contained herein)
shall apply with respect to the period beginning on January 1, 2010 and ending
on March 31, 2010, and this amendment shall apply with respect to the remainder
of the Calendar Year.

 

  (f) The relative sections of the Lease shall be deemed amended to effectuate
the amendments described above. In the event of a conflict between the terms of
the Lease and the terms of this Amendment, the terms of this Amendment shall
apply. Except as amended herein, all other terms of the Lease shall remain in
full force and effect.

 

3. Capitalized Terms. Capitalized terms not otherwise defined herein shall have
the meaning given to such terms by the Master Lease.

IN WITNESS WHEREOF, Landlord and Tenant have executed this Addendum to Deed of
Lease under seal as of the Addendum Date.

 

LANDLORD:     TENANT: TC.V.LLC     TREX COMPANY, INC. By:  

/s/ Stephen White

    By:  

/s/ William R. Gupp

Title:  

Owner/Manager

    Title:  

Chief Administrative Officer,

General Counsel and Secretary

 

-2-